Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-8 are pending and under examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. 13/266,561, filed on 4/26/2009. 


Drawings
The drawings in this application have been accepted.  No further action by Applicant is required.

Specification
The disclosure is objected to because of the following informalities: Please update the status of the parent application 16/840,276 in the first paragraph of the specification. 
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement filed 11/13/21 and 9/17/22 has been considered.  Initialed copies are enclosed.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,110,161 (“161). Although the claims at issue are not identical, they are not patentably distinct from each other because the “161 claims disclose:
 A method for reducing allergen driven lung eosinophilia in a subject with  said allergy, the method comprising the step of administering to the subject’s respiratory tract a live attenuated Bordetella pertussis strain which colonizes and replicates in the subject’s respiratory tract i.e. infecting the subject’s respiratory tract, wherein the B. pertussis strain is deficient in TCT, PTX and DNT  and thus is attenuated and thus does not induce symptoms of pertussis. 
According to the specification at paragraph 2, allergen-driven production of IL-4, IL-5 and IL-13 are typical of allergic pathologies and the secretion of such Th2-cytokines initiates isotype class-switching of B cells towards IgE, increased mucus production and recruitment of eosinophils to the airways. Thus, said allergen driven lung eosinophilia necessarily results in increased mucus production and therefore said method of reducing allergen driven lung eosinophilia, is also a method of reducing allergen-driven mucus production in the airway of a subject with allergy.
The ‘161 claims disclose the live attenuated Bordetella pertussis strain is deficient in tracheal cytotoxin (TCT), pertussis toxin (PTX), and dermonecrotic toxin (DNT), wherein the strain comprises a mutated pertussis toxin (ptx) gene, a deleted or mutated dermonecrotic (dnt) gene, and a heterologous ampG gene, wherein the heterologous ampG gene is an E. coli ampG gene that replaces the wild-type Bordetella strain ampG gene. The ‘161 claims disclose that the mutation of the ptx gene comprises a substitution of an amino acid involved in substrate binding and/or an amino acid involved in catalysis, wherein the substitution of the amino acid involved in substrate binding comprises R9K and the substitution of the amino acid involved in catalysis comprises E129G. The ‘161 claims disclose the heterologous ampG gene is the only heterologous gene in the strain.

Claim 8 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,110,161 (“161) as applied to claims 1-7 above, further in view of Mielcarek et al. PLoS Pathog 2006; 2(7):e65.
The ‘161 claims do not disclose that the live attenuated B. pertussis  deficient in TCT, PTX and DNT is BPZE1.
Mielcarek et al disclose a live attenuated B. pertussis  deficient in TCT, PTX and DNT with a heterologous E. coli ampG that replaces the wild type ampG,  named BPZE1. The BPZE1 strain comprises mutated pertussis toxin (ptx) gene, a deleted or mutated dermonecrotic (dnt) gene, and the heterologous ampG gene wherein the heterologous ampG gene is the only heterologous gene in the strain.  The BPZE1 also has  the mutation of the ptx gene comprising a substitution of an amino acid involved in substrate binding and/or an amino acid involved in catalysis, wherein the substitution of the amino acid involved in substrate binding comprises R9K and the substitution of the amino acid involved in catalysis comprises E129G. See under construction of B. pertussis BPZE1 on page 0663 and in the materials and methods.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made that BPZE1 disclosed by Mielcarek can be used as the B. pertussis in the method of the “161 claims. The motivation to do so is because the ‘161 claims requires a live attenuated B. pertussis  deficient in TCT, PTX and DNT.


Claims 1-7 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,839,683 (“683). Although the claims at issue are not identical, they are not patentably distinct from each other because the “683 claims disclose:
A method for reducing chronic airway inflammation induced in response to exposure to an allergen which induces a Th2 response in a subject, the method comprising the step of administering to the subject’s respiratory tract a live attenuated Bordetella pertussis strain which colonizes and replicates in the subject’s respiratory tract without inducing symptoms of pertussis due the deficiency  TCT, PTX and DNT in the B. pertussis.
According to the specification at paragraph 2, allergen-driven production of IL-4, IL-5 and IL-13 are typical of allergic pathologies and the secretion of such Th2-cytokines initiates isotype class-switching of B cells towards IgE, increased mucus production and recruitment of eosinophils to the airways. Thus, the method of the “683 claims is a method for reducing allergen driven mucus production in the airway of a subject with allergy.
The ‘683 claims disclose the live attenuated Bordetella pertussis strain is deficient in tracheal cytotoxin (TCT), pertussis toxin (PTX), and dermonecrotic toxin (DNT), wherein the strain comprises a mutated pertussis toxin (ptx) gene, a deleted or mutated dermonecrotic (dnt) gene, and a heterologous ampG gene, wherein the heterologous ampG gene is an E. coli ampG gene that replaces the wild-type Bordetella strain ampG gene. The ‘683 claims disclose that the mutation of the ptx gene comprises a substitution of an amino acid involved in substrate binding and/or an amino acid involved in catalysis, wherein the substitution of the amino acid involved in substrate binding comprises R9K and the substitution of the amino acid involved in catalysis comprises E129G. The ‘683 claims disclose the heterologous ampG gene is the only heterologous gene in the strain.





Claim 8 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,839,683 (“683) as applied to claims 1-7 above, further in view of Mielcarek et al. PLoS Pathog 2006; 2(7):e65.
The ‘683 claims do not disclose that the live attenuated B. pertussis  deficient in TCT, PTX and DNT is BPZE1.
Mielcarek et al disclose a live attenuated B. pertussis  deficient in TCT, PTX and DNT with a heterologous E. coli ampG that replaces the wild type ampG,  named BPZE1. The BPZE1 strain comprises mutated pertussis toxin (ptx) gene, a deleted or mutated dermonecrotic (dnt) gene, and the heterologous ampG gene wherein the heterologous ampG gene is the only heterologous gene in the strain.  The BPZE1 also has  the mutation of the ptx gene comprising a substitution of an amino acid involved in substrate binding and/or an amino acid involved in catalysis, wherein the substitution of the amino acid involved in substrate binding comprises R9K and the substitution of the amino acid involved in catalysis comprises E129G. See under construction of B. pertussis BPZE1 on page 0663 and in the materials and methods.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made that BPZE1 disclosed by Mielcarek can be used as the B. pertussis in the method of the “683 claims. The motivation to do so is because the ‘683 claims requires a live attenuated B. pertussis  deficient in TCT, PTX and DNT.



Claims 1 and 2 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,986,709 (‘709). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘709 claims disclose:
A method for reducing airway inflammation in a subject which develops airway inflammation in response to exposure to an allergen, the method comprising the step of administering to the subject’s respiratory tract a live attenuated Bordetella pertussis strain which colonizes and replicates in the subject’s respiratory tract without inducing symptoms of pertussis due the deficiency  TCT, PTX and DNT in the B. pertussis.
According to the specification at paragraph 2, allergen-driven production of IL-4, IL-5 and IL-13 are typical of allergic pathologies and the secretion of such Th2-cytokines initiates isotype class-switching of B cells towards IgE, increased mucus production and recruitment of eosinophils to the airways. Thus, the airway inflammation due to the allergen will necessarily result in allergen driven mucus production in the airway of said subject and the method for administering said B. pertussis will also result in  reducing allergen driven mucus production in the airway of the  subject with allergy.


Claim 3-7 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,986,709 (‘709) as applied to claims 1-2 above, further in view of Mielcarek et al. PLoS Pathog 2006; 2(7):e65.
The ‘709 claims do not disclose that the live attenuated B. pertussis  deficient in TCT, PTX and DNT is BPZE1.
Mielcarek et al disclose a live attenuated B. pertussis  deficient in TCT, PTX and DNT with a heterologous E. coli ampG that replaces the wild type ampG,  named BPZE1. The BPZE1 strain comprises mutated pertussis toxin (ptx) gene, a deleted or mutated dermonecrotic (dnt) gene, and the heterologous ampG gene wherein the heterologous ampG gene is the only heterologous gene in the strain.  The BPZE1 also has  the mutation of the ptx gene comprising a substitution of an amino acid involved in substrate binding and/or an amino acid involved in catalysis, wherein the substitution of the amino acid involved in substrate binding comprises R9K and the substitution of the amino acid involved in catalysis comprises E129G. See under construction of B. pertussis BPZE1 on page 0663 and in the materials and methods.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made that BPZE1 disclosed by Mielcarek can be used as the B. pertussis in the method of the “709 claims. The motivation to do so is because the ‘709 claims requires a live attenuated B. pertussis  deficient in TCT, PTX and DNT.

Status of the Claims
Claims 1-8 are rejected. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645